         Case 1:19-cr-10345-DPW Document 102 Filed 05/06/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                    )       Criminal No.: 19-cr-10345-DPW
                                            )
               v.                           )
                                            )
DANA A. PULLMAN and                         )
ANNE M. LYNCH,                              )
               Defendants                   )

     GOVERNMENT’S MOTION FOR LEAVE TO FILE OMNIBUS OPPOSITION TO
         DEFENDANTS’ MOTIONS TO DISMISS IN EXCESS OF 20 PAGES

        The United States of America, by undersigned counsel, hereby respectfully requests leave

to file one omnibus opposition to the motions to dismiss the Indictment filed by Defendants

Dana A. Pullman (Docket No. 92) and Anne M. Lynch (Docket No. 93), in excess of the twenty-

page limitation contained in Local Rule 7.1(b)(4). The government submits that its opposition

to the motions will not exceed twenty-four pages, and that Defendants do not object to the

government’s request.

        WHEREFORE, the Court should grant leave for the government to file one opposition to

Defendants’ motions to dismiss, not to exceed twenty-four pages in length.

                                                    Respectfully submitted

                                                    NATHANIEL R. MENDELL,
                                                    ACTING UNITED STATES ATTORNEY

Date:    May 6, 2021                        By:     /s/Kristina E. Barclay
                                                    KRISTINA E. BARCLAY
                                                    NEIL J. GALLAGHER, JR.
                                                    Assistant U.S. Attorneys




                                                1
         Case 1:19-cr-10345-DPW Document 102 Filed 05/06/21 Page 2 of 2




                                  CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent electronically to
the registered participants as identified on the Notice of Electronic Filing (NEF).


Date: May 6, 2021                                    /s/Kristina E. Barclay
                                                     Kristina E. Barclay
                                                     Assistant United States Attorney




                                                 2
